PER CURIAM.
The former husband appeals, and the former wife cross-appeals, from a final judgment of dissolution of marriage. The parties agree that the trial court failed, through inadvertence, to distribute items of personal property valued in the aggregate at approximately $5,000.00. This issue might easily have been resolved by a motion for rehearing. Nevertheless, because the trial court failed to distribute those marital assets, we remand with directions that it enter an amended final judgment doing so. It does not appear that additional evidence will be necessary to perform this task. The remaining issues raised merit neither discussion nor reversal.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.